Exhibit 10(35)

AMENDMENT MORTGAGE AND SECURITY AGREEMENT DATED JUNE 30, 2006,

BETWEEN X-RITE, INCORPORATED AND FIFTH THIRD BANK

FOR THE QUARTER ENDED JUNE 28, 2008 (COMMISSION FILE NO. 0-14800)

FIFTH AMENDMENT

TO

X-RITE, INCORPORATED

PROMISSORY NOTE

 

Original Face Amount    Grand Rapids, Michigan $13,500,000    Original Issuance
Date    June 30, 2006

Reference is made to the $13,500,000 Promissory Note dated June 30, 2006 (as
previously amended, and as the same may be further amended or otherwise modified
from time to time, the “Note”) issued by X-Rite, Incorporated, a Michigan
corporation (the “Borrower”) to Fifth Third Bank, a Michigan banking corporation
(together with its successors and assigns, the ‘Lender”).

The Borrower and the Lender hereby agree as follows:

AMENDMENT.

Upon satisfaction of each of the conditions precedent set forth below, the Note
shall be amended as follows: the “July 30, 2008” Maturity Date on the first line
of the first page of the Note shall be and hereby is deleted and shall be and
hereby is replaced with the following date: “August 30, 2008”.

CONDITIONS PRECEDENT.

This Fifth Amendment shall become effective upon the satisfaction of the
following conditions precedent:

1. The Borrower shall have paid the Lender all fees due and payable to it
pursuant to the Fee Letter by and between the Borrower and the Lender dated the
date hereof.

2. The Borrower shall have paid all costs and expenses of, or incurred by, the
Lender in connection with the negotiation, preparation, execution and delivery
of this Fifth Amendment.

MISCELLANEOUS.

Except as amended or waived hereby, all other terms and provisions of the Note
shall remain unamended and unaffected hereby. All terms used but not defined in
this Fifth Amendment shall have the meanings given thereto in the Note. This
Fifth Amendment shall be affixed to the Note and shall and hereby does become
part thereof, and the Borrower shall record this Fifth Amendment in the register
regarding this Note maintained by the Borrower.

 

–1–



--------------------------------------------------------------------------------

AMENDMENT MORTGAGE AND SECURITY AGREEMENT DATED JUNE 30, 2006,

BETWEEN X-RITE, INCORPORATED AND FIFTH THIRD BANK

FOR THE QUARTER ENDED JUNE 28, 2008 (COMMISSION FILE NO. 0-14800)

IN WITNESS WHEREOF, X-RITE, INCORPORATED has caused this Fifth Amendment to be
executed and delivered by its duly authorized officer this 30th day of July,
2008.

 

X-RITE, INCORPORATED By  

/s/ David Rawden

  David Rawden   Chief Financial Officer

 

 

Accepted and Agreed to: FIFTH THIRD BANK By  

/s/ Scott R. DeMeester

  Scott R. DeMeester   Vice President

 

–2–